Citation Nr: 9930178	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-34 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1996 rating 
decision from the Montgomery, Alabama, Regional Office (RO), 
which, in pertinent part, granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 
schedular evaluation of 10 percent for the veteran's 
psychiatric disability.  By a rating action dated in March 
1999, the RO assigned a schedular 30 percent evaluation for 
PTSD


REMAND

The veteran's contentions regarding his entitlement to an 
increased rating for his service-connected PTSD constitute a 
plausible or well-grounded claim.  Therefore, VA has a 
statutory obligation to assist him in the development of 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 
1991).

During his hearing before a member of the Board sitting at 
the Montgomery, Alabama, in August 1999, the veteran 
testified that his psychiatric problems have worsened.  He 
testified that he had been receiving treatment at a VA 
facility every three months.  He was now going every two 
months.  He reported that he has missed a few days from work 
due to his psychiatric problems.  There are no treatment 
records on file.  The Board is of the opinion that these 
records should be obtained.

The Board notes that the regulations pertaining to rating 
psychiatric disabilities were revised effective November 7, 
1996.  The United States Court of Appeals for Veterans Claims 
(Court) has held that, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise, and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).  A review of the record reflects that the appellant 
has been notified of both the old and new criteria.

In a recent decision the Court held that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet.App. 
119 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following actions:

1.  It is requested that the RO notify 
the veteran that he may submit additional 
evidence and argument in support of his 
claim.  The RO should also ask the 
veteran to identify the names and 
complete addresses of any additional 
medical providers who have treated him 
for his service-connected PTSD.  The 
veteran should be furnished the 
appropriate release of information forms.  
After securing any necessary release, the 
RO should obtain records of any treatment 
identified by the veteran, which are not 
on file.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

2.  The RO should request the VA medical 
facility in the Montgomery, Alabama, to 
furnish copies of any medical records 
pertaining to treatment of his 
psychiatric illness covering the period 
from 1996 to the present.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim, 
to include consideration of the old and 
the new rating criteria for psychiatric 
disorders per Karnas and staged ratings 
as set forth in the Fenderson case.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need not take any action unless he is 
further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











